Citation Nr: 1326092	
Decision Date: 08/16/13    Archive Date: 08/26/13

DOCKET NO.  11-30 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel



INTRODUCTION

The Veteran served on active duty from September 1979 to September 1982.  He has also reported an unverified period of service with the Reserves between 1982 and 2006.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The Veteran requested a hearing before the Board in his November 2011 VA Form 9.  He withdrew his request in June 2013.  


FINDING OF FACT

The Board resolves reasonable doubt in the Veteran's favor by finding that tinnitus is etiologically related to active service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants entitlement to service connection for tinnitus, which represents a complete grant of the benefit sought on appeal.  See Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997); Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Thus, there is no need to discuss whether VA has complied with its duties to notify and assist found at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. § 3.159. 

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1131.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  

The Veteran seeks service connection for tinnitus, which he contends is a result of exposure to acoustic trauma while serving onboard submarines during service.  He contends that he first noticed tinnitus during service but was told it was something that happened to everyone, so he did not give it much thought.  The Veteran asserts that he began noticing it more regularly about 10 to 12 years ago and that it finally got so bad that he sought treatment about five years ago.  See November 2011 VA Form 9; see also VA treatment records; VA Form 21-526 received March 2010.  

The Veteran's service treatment records are devoid of reference to complaint of, or treatment for, tinnitus.  The Board notes at this juncture that service connection for right ear hearing loss has been established as etiologically related to the acoustic trauma the Veteran reported during service.  See July 2010 rating decision.  

The Veteran underwent a VA audio examination in May 2010.  He reported the onset of tinnitus being "quite a ways back," initially hearing it about 10 years prior, that it had gotten a lot worse in the past three to four years, and that it had become bothersome.  The tinnitus was described as constant.  In a June 2010 addendum, the VA examiner reported reviewing the claims folder and provided an opinion that considering tinnitus onset was reportedly 10 years ago, and the Veteran was released from active duty 28 years ago, it is less likely as not that his current tinnitus is related to or caused by military noise exposure.  

In a December 2010 letter, Dr. D.L.C. reports that the Veteran reported a four to five year history of steady-state tinnitus in both ears, fluctuating in intensity.  He also reported in-service noise exposure without hearing protection.  The impression was bilateral tinnitus, noise induced.  Dr. C. explained that although the Veteran's left ear hearing loss did not meet the precise definition of the VA for disability compensation, the configuration of the hearing loss on the right and left was of noise-induced hearing loss, even though only the right hearing loss was deemed a disability.  Dr. C. reported that assuming his hearing loss is from noise exposure, it follows his tinnitus is from noise exposure.  Dr. C. explained that tinnitus does not necessarily come on immediately after the noise exposure and that even though the Veteran did not register any complaints from 1979 to 1982, this does not mean that the tinnitus is not caused by the hearing loss.  In an October 2011 addendum, Dr. C. reported that he had reviewed the Veteran's in-service audiometric examinations and his VA audiometric examination in coming to the conclusion provided.  

The Veteran has reported tinnitus since service.  The medical opinion provided by the May 2010 VA examiner does not relate tinnitus to the in-service acoustic trauma that the Veteran has reported.  The Veteran, however, is competent to report that tinnitus was incurred in service and that it has existed from service to the present.  See 38 C.F.R. § 3.159(a)(2); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Charles v. Principi, 16 Vet. App 370, 374 (2002).  In addition, the Board finds that the Veteran's reported problems with tinnitus since service are credible.  Moreover, Dr. C. provided an opinion linking the Veteran's tinnitus to noise exposure and provided an explanation that the configuration of the Veteran's hearing loss was noise-induced such that it follows his tinnitus is from noise exposure, and that tinnitus does not necessarily come on immediately after the noise exposure.  Based on the foregoing, and resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for tinnitus is warranted as etiologically related to active service.  38 C.F.R. §§ 3.102, 3.303.


ORDER

Service connection for tinnitus is granted.  



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


